NOTE: This order is nonprecedential.


  Wniub ~tau5 QCourt of ~eaI5
     for !be jfeberaI QCircuit

                 EDWARD G. TROST,
                  Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2011-7192


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-0093, Judge Alan G.
Lance, Sr.


                      ON MOTION


                       ORDER

    Edward G. Trost moves without opposition for a I-day
extension of time, until December 22, 2011, for the appel-
lant to file his opening brief,

   Upon consideration thereof,
TROST v. DVA                                                  2

      IT Is ORDERED THAT:

    The motion is granted. No further extensions should
be anticipated.

                                  FOR THE COURT


      JAN 092012                   lsI Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Glenn W. Trost, Esq.                          FILED
    Douglas G. Edelschick, Esq.           u.s. COURT OF APPEALS FOR
                                            THE FEDERAL CIRCUIT
s21
                                              JAN 09 Z012

                                                JAN HORBAlY
                                                • CLERK